     Case 1:18-cv-01659-DAD-JLT Document 13 Filed 04/30/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARVIN HARRIS,                                    No. 1:18-cv-01659-DAD-JLT (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   T. L. CAMPELL, et al.,                            ACTION
15                      Defendants.                    (Doc. No. 10)
16

17

18          Plaintiff Marvin Harris is a state prisoner proceeding pro se in this civil rights action under

19   42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant to 28

20   U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On November 21, 2019, the assigned magistrate issued a second screening order, finding

22   that plaintiff’s first amended complaint violated Federal Rule of Civil Procedure 20 and failed to

23   link several named defendants to the claims asserted therein. (Doc. No. 8.) The order provided

24   plaintiff twenty-one (21) days to file a second amended complaint curing the deficiencies

25   identified in the screening order and warned plaintiff that failure to comply with the order would

26   result in a recommendation that this action be dismissed for failure to obey a court order and for

27   failure to state a claim. (Id. at 7.) Plaintiff failed to file an amended complaint or otherwise

28   respond to the November 21, 2019 screening order. Accordingly, on December 30, 2019, the
                                                       1
     Case 1:18-cv-01659-DAD-JLT Document 13 Filed 04/30/20 Page 2 of 3

 1   magistrate judge ordered plaintiff to show cause in writing, within twenty-one (21) days, why this

 2   action should not be dismissed due to his failure to obey a court order and failure to state a claim

 3   upon which relief can be granted. (Doc. No. 9.) Alternatively, the order to show cause

 4   authorized plaintiff’s filing of a second amended complaint to attempt to cure the deficiencies

 5   noted in the second screening order. (Id. at 2.) Plaintiff failed to respond to the December 30,

 6   2019 order to show cause or to file a second amended complaint. Accordingly, on February 4,

 7   2020, the magistrate judge issued findings and recommendations recommending that this action

 8   be dismissed due to plaintiff’s failure to obey court orders and failure to state a claim. (Doc. No.

 9   10.) Plaintiff filed objections to the pending findings and recommendations on March 2, 2020.

10   (Doc. No. 12.)

11          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

12   court has conducted a de novo review of this case. Having carefully reviewed the file, including

13   plaintiff’s objections, the court finds the findings and recommendations to be supported by the

14   record and proper analysis.

15          In his objections, plaintiff states merely that in his first amended complaint he alleged “the

16   state actor must have known that something was going to happen but ignored the risk and

17   exposed the plaintiff to it anyway” . . . . There was no reason to file a amend (sic) complaint.”

18   (Doc. No. 12 at 5) (sic). Plaintiff’s objections do not meaningfully address the conclusion

19   reached in the pending findings and recommendations that he failed to state a cognizable claim in

20   his first amended complaint and failed to comply with the court’s order directing him to file a
21   second amended complaint to attempt to cure the deficiencies noted in his first amended

22   complaint. The undersigned notes that the magistrate judge warned plaintiff of the consequences

23   of failing to respond to both the second screening order and the order to show cause. Doc. No. 8

24   at 7; Doc. No. 9 at 2.) Yet plaintiff did not respond in any way and now objects that he had no

25   reason to file a second amended complaint, essentially indicating that he stands on his deficient

26   first amended complaint. (Doc. No. 12 at 6.) Accordingly, dismissal is proper. See Ferdik v.
27   Bonzelet, 963 F.2d 1258, 1261 n.3 (9th Cir. 1992) (affirming dismissal for plaintiff’s failure to

28   comply with orders to amend complaint and noting that the magistrate judge’s clear directions
                                                       2
     Case 1:18-cv-01659-DAD-JLT Document 13 Filed 04/30/20 Page 3 of 3

 1   weighed against crediting plaintiff’s excuse that “he already had complied with the magistrate’s

 2   and judge’s orders”).

 3          Accordingly,

 4          1.      The findings and recommendations filed on February 4, 2020 (Doc. No. 10) are

 5                  adopted;

 6          2.      This action is dismissed for plaintiff’s failure to obey court orders and for failure

 7                  to state a claim; and

 8          3.      The Clerk of the Court is directed to close this case.

 9   IT IS SO ORDERED.
10
        Dated:     April 30, 2020
11                                                         UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
